Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The RCE and applicant’s remarks received 07/29/2021 are being considered for examination. Claims 1-13 have not been amended. Claim 14 has been added. Therefore, claims 1-14 are currently being considered for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxley et al. (EP 3327609) in view of Sarzynski et al. (PG Pub No. US 2020/0128036).


Regarding Claim 1, Baxley et al. discloses a method of controlling a security system by a computer device, comprising (Paragraph 0011; methods and systems to enable electromagnetic signature analysis for threat detection in order to implement security measures):
receiving, at a processor of the computer device, device metadata associated with a device in communication with a wireless communication access point (Paragraph 0011, 0016, 0031-0032; a network of signal processing engines process collected radio frequency sensor signals from wireless devices 110, administrator may be provided with metadata for each wireless device);
determining, by the processor of the computer device, that the device metadata comprises matched device metadata based on a match with one of a plurality of previously-identified device metadata in a historical database that stores the plurality of previously-identified device metadata in association with one or more of a plurality of security breach events (Paragraph 0063, 0077, 0089, 0151; operations of the raw signal analysis engine and/or various modules associated with the signal analysis system may be supported by various analysis databases, the analysis databases may include amoung various examples, signal databases, sensor position databases, calibration databases, attack databases, the signal databases provide a library of known signals to raw signal analysis engines to match a known signal against a received feature vector), and 
sending an alert to a security system device, wherein the alert is configured to initiate a security function (Paragraph 0155, 0162, 0183-0184; sending alerts, alarms, warnings indicating a person that indicates a potential security threat allowing rapid response by security personnel).
Baxley et al. does not disclose:
wherein each of the plurality of previously-identified device metadata is further associated with a corresponding one of a plurality of security breach probability values;

generating a response to determining that the matched device metadata corresponds with a security breach probability value that exceeds a security breach probability threshold; and
In the same field of systems for identifying security risks, Sarzynski et al. discloses a known method, system and device:
wherein each of the plurality of previously-identified device metadata is further associated with a corresponding one of a plurality of security breach probability values (Paragraph 107; user profile attribute refers to metadata used to identify user, Paragraph 0131-0141; user profile is processed with associated contextual information (0131) by the probability distribution analysis system (0137) to determine if the user behavior is anomalous, abnormal, malicious (i.e. a risk) (0140-0141), Paragraph 0158; the probability distribution analysis system determines statistical likelihood of events driven by empirical data, Paragraph 0172; risk scores generated by probability distribution analysis system to determine anomalous, abnormal, malicious behavior (i.e. a risk), risk scores generated by probability distribution analysis system correspond to security breach probability values);
determining, by the processor of the computer device, that the matched device metadata corresponds with a security breach probability value of the plurality of security breach probability values that exceeds a security breach probability threshold (Paragraph 107; user profile attribute refers to metadata used to identify user, Paragraph 0131-0141; user profile is processed with associated contextual information (0131) by the probability distribution analysis system (0137) to determine if the user behavior is anomalous, abnormal, malicious (i.e. a risk) 
generating a response to determining that the matched device metadata corresponds with a security breach probability value that exceeds a security breach probability threshold (Paragraph 107; user profile attribute refers to metadata used to identify user, Paragraph 0131-0141; user profile is processed with associated contextual information (0131) by the probability distribution analysis system (0137) to determine if the user behavior is anomalous, abnormal, malicious (i.e. a risk) (0140-0141), Paragraph 0158; the probability distribution analysis system determines statistical likelihood of events driven by empirical data, Paragraph 0172; risk scores generated by probability distribution analysis system to determine/implemented to reflect anomalous, abnormal, malicious behavior (i.e. a risk), risk scores generated by probability distribution analysis system correspond to security breach probability values, risk scores generated by the probability distribution analysis system that reflect malicious behavior (i.e. a risk) correspond to a security breach probability values that exceeds a security breach probability threshold, Paragraph 0085; probability distribution analysis system adaptively responds with an associated response). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Baxley et al. to include the teachings of Sarzynski et 

Regarding Claim 2, the combination of Baxley et al. and Sarzynski et al. discloses the method of claim 1, further comprising:
controlling the security system device, in response to the alert, to perform the security function (Baxley et al., Paragraph 0162; signal analysis system may aggregate identification and localization of potential threats and provide warnings to other department stores).

Regarding Claim 3, the combination of Baxley et al. and Sarzynski et al. discloses the method of claim 2, 
wherein the security function includes at least one of tracking movement of the device, capturing an image in a location of the device, transmitting a notification to the device, or transmitting a notification to another security system device (Baxley et al., Paragraph 0011, 

Regarding Claim 4, the combination of Baxley et al. and Sarzynski et al. discloses the method of claim 1, 
wherein receiving the device metadata associated with the device includes receiving one or any combination of a medium access control address, a Wi-Fi-specific identifier, a fingerprint of a set of information transmitted by the device, or a device-specific identifier (Baxley et al., Paragraph 0151, 228-229; Wifi identifiers, device identifiers, MAC address, etc).

Regarding Claim 5, the combination of Baxley et al. and Sarzynski et al. discloses the method of claim 1, further comprising:
collecting a plurality of security breach event information corresponding to each of plurality of security breach events, wherein each of the plurality of security breach event information includes or is associated with a corresponding one of the plurality of previously-identified device metadata (Baxley et al., Paragraph 0107, 0154-0156, 0187, 0162, 0183-0184; identifying normal and abnormal behaviors, applying rules, models and algorithms to data to determine divergence from normal behavior, behavior signatures associated with potential security threats and compare variation to expected values, thresholds to identify potential security issues);
inputting the plurality of previously-identified device metadata and the plurality of security breach event information into a security breach probability determination model (Sarzynski et al., Paragraph 107; user profile attribute refers to metadata used to identify user, 
generating, by the security breach probability determination model, each of the plurality of security breach probability values corresponding to each of the plurality of previously-identified device metadata (Sarzynski et al., Paragraph 107; user profile attribute refers to metadata used to identify user, Paragraph 0131-0141; user profile is processed with associated contextual information (0131) by the probability distribution analysis system (0137) to determine if the user behavior is anomalous, abnormal, malicious (i.e. a risk) (0140-0141), Paragraph 0158; the probability distribution analysis system determines statistical likelihood of events driven by empirical data, Paragraph 0172; risk scores generated by probability distribution analysis system to determine anomalous, abnormal, malicious behavior (i.e. a risk), risk scores generated by probability distribution analysis system correspond to security breach probability values).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Baxley et al. to include the teachings of Sarzynski et al. to incorporate inputting the plurality of previously-identified device metadata and the plurality of security breach event information into a security breach probability determination model, and generating, by the security breach probability determination model, each of the plurality of security breach probability values corresponding to each of the plurality 

Regarding Claim 6, the combination of Baxley et al. and Sarzynski et al. discloses the method of claim 5, 
wherein the security breach probability determination model takes into account, for each of the plurality of previously-identified device metadata, at least one of a security breach count, a device location relative to an event location of a security breach event location, a movement path of the device, a repeated device movement pattern, a device direction of movement, or a corresponding identified device (Sarzynski et al., Paragraph 0152; endpoint device may include keypad, card reader, sensors, camera, etc.).

Apparatus claims (7-12) are drawn to the corresponding method as claimed in claims (1-6).  Therefore apparatus claims (7-12) correspond to method claims (1-6), and are rejected for the same reasons of anticipation as used above.

Apparatus claim (13) is drawn to the corresponding method as claimed in claim (1).  Therefore apparatus claim (13) corresponds to method claim (1), and is rejected for the same reasons of anticipation as used above.

Regarding Claim 14, the combination of Baxley et al. and Sarzynski et al. discloses the method of claim 1, 
wherein the historical database associates each security breach event with the received device metadata for each device within a zone of the security breach event when the event was detected (Sarzynski et al., Paragraph 0150, 0151; probability distribution system processes contextual information such as location data for an entity).

Response to Arguments

Applicant’s arguments, filed 07/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Baxley et al. (EP 3327609) and Sarzynski et al. (PG Pub No. US 2020/0128036).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687